*544
ORDER

PER CURIAM.
Plaintiff, Raymond D. Collins, appeals from the order of the trial court which granted summary judgment in favor of defendant, First National Bank & Trust Company1 in plaintiffs’.action alleging breach of contract, and tortious interference with contract by defendants in the attempted sale of the plaintiffs’ business to a non-defendant third party.
We have reviewed the record on appeal. No error of law appears. An extended opinion would have no precedential value. The judgment of the trial court is affirmed. Rule 84.16(b).

. The plaintiffs brought this action also against Gary Wallace and Shelbina Mercantile Bank, alleging negligence, breach of contract, fraudulent misrepresentation, and conversion. Summary judgment was also entered in favor of Shel-bina Mercantile Bank, but only the judgment entered in favor of First National Bank was designated as final for purposes of this appeal. See 74.01(b).